
	
		II
		112th CONGRESS
		1st Session
		S. 1270
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2011
			Mr. Whitehouse (for
			 himself, Mr. Brown of Ohio, and
			 Ms. Murkowski) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To prohibit the export from the United States of certain
		  electronic waste, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Electronics Recycling
			 Act.
		2.Electronic waste
			 export restrictions
			(a)AmendmentSubtitle
			 C of the Solid Waste Disposal Act (42 U.S.C. 6921 et seq.) is amended by adding
			 at the end the following new section:
				
					3024.Electronic
				waste export restrictions
						(a)In
				generalBeginning on the date that is 24 months after the date of
				enactment of this section, no person shall export restricted electronic waste
				to a country described in subsection (e).
						(b)Definitions;
				rule of constructionFor purposes of this section:
							(1)ConsigneeThe term consignee means the
				ultimate repair, refurbishment, treatment, storage, or disposal facility in a
				receiving country to which restricted electronic waste will be sent.
							(2)Covered
				electronic equipment
								(A)In
				generalThe term
				covered electronic equipment means the following used items, whole
				or in fragments, including parts, components, or assemblies thereof:
									(i)Computers.
									(ii)Central
				processing units.
									(iii)Mobile computers
				(including notebooks, netbooks, tablets, and e-book readers).
									(iv)Computer
				accessories (including input devices, webcams, speakers, data storage devices,
				servers, and monitors).
									(v)Televisions
				(including portable televisions and portable DVD players).
									(vi)Video display
				devices (including digital picture frames and portable video devices).
									(vii)Digital imaging
				devices (including printers, copiers, facsimile machines, image scanners, and
				multifunction machines).
									(viii)Television
				peripheral devices (including video cassette recorders, DVD players, video game
				systems, game controllers, signal converter boxes, and cable and satellite
				receivers).
									(ix)Digital cameras
				and projectors.
									(x)Digital audio
				players.
									(xi)Telephones and
				electronic communication equipment (including cellular phones and wireless
				internet communication devices).
									(xii)Networking
				devices (including routers, network cards, modems, and hubs).
									(xiii)Audio
				equipment.
									(xiv)Portable video
				game systems.
									(xv)Personal digital
				assistants.
									(xvi)Portable global
				positioning system navigation devices.
									(xvii)Other used
				electronic products the Administrator determines to be similar under the
				procedures promulgated in accordance with subsection (c).
									(B)ExceptionThe
				term covered electronic equipment shall not include parts of a
				motor vehicle.
								(3)Restricted
				electronic waste
								(A)In
				generalThe term
				restricted electronic waste means—
									(i)items of covered
				electronic equipment, that include, contain, are derived from, or consist
				of—
										(I)cathode ray tubes
				or cathode ray tube glass in any form, or cathode ray tube phosphor residues or
				dusts in any form;
										(II)a lamp or other
				device containing mercury phosphor;
										(III)batteries
				containing—
											(aa)lead, cadmium, or
				mercury; or
											(bb)organic solvents
				exhibiting the characteristic of ignitability, as defined in section 261.21 of
				title 40, Code of Federal Regulations;
											(IV)switches or any
				other devices containing mercury;
										(V)hexavalent
				chromium;
										(VI)other than
				batteries described in subclause (III), items containing antimony, barium,
				cadmium, lead, thallium, beryllium, arsenic, or selenium, including—
											(aa)circuit
				boards;
											(bb)printer
				drums;
											(cc)liquid crystal
				displays;
											(dd)flatscreen glass;
				and
											(ee)light emitting
				diodes; or
											(ii)any other covered
				electronic equipment, or materials derived therefrom, containing any other
				toxic material, in elemental or compound form, identified by the Administrator
				under subsection (c).
									(B)ExceptionsThe
				term restricted electronic waste shall not apply to items
				described in this subparagraph.
									(i)De
				minimisCovered electronic equipment described in subparagraphs
				(A)(i)(VI) and (A)(ii), including separated component streams (such as plastics
				or metals), which does not exceed de minimis levels set by the Administrator
				under subsection (d).
									(ii)ReuseCovered
				electronic equipment that is—
										(I)tested prior to
				export pursuant to subsection (i)(1), and found to be—
											(aa)functional for
				the purpose for which the equipment was designed, or, in the case of
				multifunction devices, fully functional for at least one of the primary
				purposes for which the equipment was designed; and
											(bb)appropriately
				packaged for shipment to prevent the equipment from losing functionality due to
				damage during transit; and
											(II)appropriately
				labeled or marked pursuant to subsection (i)(3)(A).
										(iii)Certain
				cathode ray tube glassFurnace-ready cathode ray tube glass
				cullet, cleaned of all phosphors, to be used as a direct feedstock in a
				lead-glass manufacturing furnace without further processing or preparation
				required other than quality control, which the competent authority in the
				importing country states in writing is not waste.
									(iv)WarrantiesCustomer returns, to point of sale, to
				original equipment manufacturers, or to contractual warranty collectors, of
				recently purchased covered electronic equipment that is either—
										(I)under original equipment manufacturer
				warranty to customers; or
										(II)under warranty from the original design
				manufacturer or original component manufacturer to the original equipment
				manufacturer, or otherwise returned by the original purchaser of the electronic
				equipment, due to defect or customer dissatisfaction, and the manufacturer
				accepts such returns for the purposes of repair or replacement in order to
				return to the customer a functional working product or part of the same type
				and model, except that products and parts covered in this subparagraph shall
				not include—
											(aa)covered electronic equipment accepted for
				return from individuals or businesses under general takeback, recycling,
				trade-in (for purposes of recycling, disposal, sales promotions, or obtaining
				credit for product purchases or leases) or buy-back programs, events, or
				policies designed to collect used or waste electronic equipment;
											(bb)covered electronic equipment returned at
				the end of leases to customers; or
											(cc)covered electronic equipment collected by
				asset recovery programs.
											(v)RecallsRecalls of covered electronic equipment by
				an original equipment manufacturer, original design manufacturer, or original
				component manufacturer where—
										(I)the covered electronic equipment is subject
				to recall notice issued by the Consumer Product Safety Commission or other
				pertinent Federal authority;
										(II)the original design manufacturer or
				original component manufacturer requires the defective covered electronic
				equipment to be physically returned to that manufacturer as a term of the
				warranty; and
										(III)any export of recalled covered electronic
				equipment is to a country from whose competent authority the Administrator
				receives written consent pursuant to subsection (h)(2).
										(4)Rule of
				construction regarding chemical elementsAny reference to a
				chemical element shall be construed to be a reference to that element in
				compound or elemental form.
							(c)Additional
				covered electronic equipment and restricted materialsNot later than 18 months after the date of
				enactment of this section, the Administrator shall, after notice and
				opportunity for public comment, and after consultation with appropriate Federal
				and State agencies, develop and promulgate procedures for identifying—
							(1)similar electronic equipment to add to the
				list of covered electronic equipment under subsection (b)(2); and
							(2)additional restricted toxic materials to
				add to the list in subsection (b)(3)(A)(ii), the presence of which in covered
				electronic equipment poses a potential hazard to human health or the
				environment.
							Such
				procedures shall include a method for any interested party to propose a new
				product or material for review by the Administrator.(d)De minimis
				levelsNot later than 18
				months after the date of enactment of this section, the Administrator shall,
				after notice and opportunity for public comment, and after consultation with
				appropriate Federal and State agencies, develop and promulgate procedures for
				identifying de minimis levels for restricted electronic waste described in
				subparagraphs (A)(i)(VI) and (A)(ii) of subsection (b)(3), below which such
				waste is determined by the Administrator not to pose a potential hazard to
				human health or the environment.
						(e)Countries to
				which prohibition appliesThe countries referred to in subsection
				(a) are all countries which are not—
							(1)members of the Organization for Economic
				Co-operation and Development or the European Union; or
							(2)Liechtenstein.
							(f)Notice to
				administratorNo person shall
				export covered electronic equipment described in subsection (b)(3)(B) to a
				country described in subsection (e) unless, not later than 60 days before the
				initial export shipment, such person transmits to the Administrator written
				notice of an intended export. Such a notification may cover export activities
				extending over a maximum of 12 months for the same type of covered electronic
				equipment, exported to the same facility via the same transit countries. The
				notification shall include the following information:
							(1)The name, mailing
				address, telephone number, and if applicable, the Environmental Protection
				Agency or Resource Conservation and Recovery Act identification number.
							(2)Documentation of
				licensing of the exporter under subsection (g).
							(3)The name and site
				address of the consignee and any alternate consignee.
							(4)A statement from
				the exporter that includes—
								(A)a description of
				the type and total quantity of covered electronic equipment that will be
				exported to the consignee;
								(B)the estimated
				frequency or rate at which such covered electronic equipment is to be exported,
				and the period of time over which such covered electronic equipment is to be
				exported;
								(C)all points of
				entry to and departure from each country through which the covered electronic
				equipment will pass in transit;
								(D)a description of
				the means by which each shipment of the covered electronic equipment will be
				transported, including the mode of transportation and type or types of
				container; and
								(E)a description of
				the manner in which the covered electronic equipment will be treated, stored,
				or disposed of in the receiving country.
								(5)A list of all
				transit countries through which the covered electronic equipment will be
				transported, and a description of the approximate length of time the covered
				electronic equipment will remain in each country and the nature of its handling
				while there.
							(g)LicenseCovered electronic equipment may only be
				exported to a country described in subsection (e) under the exceptions to
				restricted electronic waste in subsection (b)(3)(B) by an entity licensed by
				the Administrator under regulations issued under subsection (i)(2).
						(h)Additional
				export conditions for warranties and recalls
							(1)In
				generalNo person shall
				export covered electronic equipment to a country described in subsection (e)
				under the exceptions to restricted electronic waste in subsections
				(b)(3)(B)(iv) or (v) unless—
								(A)the export is made by an original equipment
				manufacturer or its contractual agent to the original design manufacturer or
				original component manufacturer’s site of last assembly, or to a company
				contracted to make warranty repairs, for the purposes of business credit to the
				original equipment manufacturer, repair or refurbishment and subsequent reuse,
				or replacement;
								(B)the original equipment manufacturer has a
				presence and assets in the United States; and
								(C)the person who exports the covered
				electronic equipment—
									(i)keeps copies of
				normal business records, such as contracts, demonstrating that each shipment of
				exported covered electronic equipment is intended for repair or refurbishment
				and subsequent reuse, or replacement, which documentation shall be retained for
				a period of at least 3 years after the date of export; and
									(ii)submits an annual
				report to the Administrator on the amount and types of waste resulting from the
				refurbishment or replacement process, and how it was disposed of or recycled,
				which shall include—
										(I)number and weight
				of units of products returned by the original equipment manufacturer for
				repair, refurbishment, or replacement listed by category and country of
				destination; and
										(II)the covered
				electronic equipment, or materials derived therefrom, sent onward to further
				reuse, disposal, or recycling following repair, refurbishment, or replacement,
				listed by weight, a description of the wastes, and the ultimate country
				destination.
										(2)Acknowledgment
				of consent
								(A)RequirementNo person shall export covered electronic
				equipment to a country described in subsection (e) under the exceptions to
				restricted electronic waste in subsections (b)(3)(B)(iv) or (v) until the
				Administrator—
									(i)obtains the written consent of the
				competent authority of the receiving country, and of each country through which
				the covered electronic equipment will pass in transit; and
									(ii)transmits to the exporter an Acknowledgment
				of Consent reflecting receipt of each country’s consent.
									(B)Country
				notificationIn cooperation with other appropriate agencies, the
				Administrator shall provide notification in writing of an intended export
				submitted under subsection (f) to the receiving country and any transit
				countries.
								(C)Consent and
				exporter notificationWhen the receiving country and all transit
				countries consent in writing to the receipt or transit of the covered
				electronic equipment, the Administrator shall transmit an Acknowledgment of
				Consent to the exporter. The consent from a receiving or transit country may be
				for a notice of multiple shipments or a specified duration as described in
				subsection (f). The exporter shall attach a copy of the Acknowledgment of
				Consent to the shipping papers or equivalent documents to ensure that the
				Acknowledgment of Consent accompanies the shipment of covered electronic
				equipment.
								(3)Withdrawal of
				consentWhere the receiving country or a transit country objects
				to receipt or transit of the covered electronic equipment, or withdraws a prior
				consent, the Administrator shall notify the exporter in writing.
							(i)RegulationsNot later than 18 months after the date of
				enactment of this section, the Administrator shall issue regulations for
				carrying out this section, including—
							(1)testing
				requirements for covered electronic equipment proposed to be exported under
				subsection (b)(3)(B)(ii);
							(2)establishing a
				process for licensing entities under subsection (g);
							(3)in consultation
				with the appropriate Federal agency or agencies, provisions for an efficient
				export control regime which will allow for—
								(A)requiring a person
				exporting under this section to use appropriate labeling or marking,
				distinguishing among—
									(i)covered electronic
				equipment as permitted under this section;
									(ii)restricted
				electronic waste described in this section; and
									(iii)tested working
				covered electronic equipment as permitted under this section; and
									(B)enforcement
				mechanisms, tests, and procedures in coordination with enforcement procedures
				administered by other appropriate Federal agencies; and
								(4)establishing a
				registry of violators, whereby any person or entity found to be exporting
				restricted electronic waste in violation of this section shall be listed on a
				public registry on a website maintained by the Administrator for a period of 5
				years after each violation.
							(j)Circuit
				boardsFor the purposes of
				export to Organization for Economic Co-operation and Development member
				countries, circuit boards shall be subject to the Amber Control Procedure as
				described in the Organization for Economic Co-operation and Development Control
				System for waste
				recovery.
						.
			(b)Table of
			 contents amendmentThe table
			 of contents for the Solid Waste Disposal Act is amended by adding after the
			 item relating to section 3023 the following new item:
				
					
						Sec 3024. Electronic waste export
				restrictions.
					
					.
			3.Enforcement
			(a)Criminal
			 penaltiesSection 3008(d) of the Solid Waste Disposal Act (42
			 U.S.C. 6928(d)) is amended—
				(1)by striking or at the end of
			 paragraph (6);
				(2)by inserting
			 or at the end of paragraph (7)(B); and
				(3)by inserting after
			 paragraph (7) the following new paragraph:
					
						(8)knowingly exports restricted electronic
				waste in violation of section
				3024;
						.
				(b)InspectionsSection
			 3007(a) of the Solid Waste Disposal Act (42 U.S.C. 6927(a)) is amended—
				(1)by inserting
			 or restricted electronic wastes after or has handled
			 hazardous wastes; and
				(2)by inserting
			 or restricted electronic wastes after or other place
			 where hazardous wastes.
				4.Rare earth
			 materials recycling research initiative
			(a)DefinitionsIn this section:
				(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
				(2)InitiativeThe term Initiative means the
			 Rare Earth Materials Recycling Research Initiative established under subsection
			 (b).
				(3)Rare earth
			 materialThe term rare
			 earth material means any of the following chemical elements in any
			 physical form or chemical combination:
					(A)Scandium.
					(B)Yttrium.
					(C)Lanthanum.
					(D)Cerium.
					(E)Praseodymium.
					(F)Neodymium.
					(G)Promethium.
					(H)Samarium.
					(I)Europium.
					(J)Gadolinium.
					(K)Terbium.
					(L)Dysprosium.
					(M)Holmium.
					(N)Erbium.
					(O)Thulium.
					(P)Ytterbium.
					(Q)Lutetium.
					(R)Other elements
			 identified by the Secretary as rare or in critical supply.
					(4)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(b)EstablishmentNot later than 120 days after the date of
			 enactment of this Act, the Secretary, in consultation with the Administrator
			 and the heads of other appropriate Federal agencies, shall establish the Rare
			 Earth Materials Recycling Research Initiative to assist in and coordinate the
			 development of research in the recycling of rare earth materials found in
			 electronic devices.
			(c)GrantsUnder the Initiative, the Secretary shall
			 establish a competitive research application program under which the Secretary
			 shall provide grants to applicants to conduct research on one or more of the
			 following activities:
				(1)The safe removal, separation, and recycling
			 of rare earth material from electronics.
				(2)Technology, component, and material design
			 of electronics more suitable for disassembly and recycling of rare earth
			 material.
				(3)Collection, logistics, and reverse supply
			 chain optimization as related to recycling rare earth materials from
			 electronics.
				(d)Grant
			 requirementsThe Secretary
			 shall issue requirements for applying for grants under the Initiative.
			
